Citation Nr: 0530463	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-19 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right knee, prior 
to October 4, 2002.

2.  Entitlement to a disability rating in excess of 30 
percent for right knee disability status post total knee 
replacement, from December 1, 2003.

3.  Entitlement to an increased disability rating for 
residuals of a nasal fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969, and from August 1971 to September 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Reno, Nevada Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In an October 2001 rating decision, the RO 
continued a 10 percent disability rating for a right knee 
disability, including arthritis; and increased the rating for 
residuals of a nasal fracture from 0 percent to 10 percent.  
In a December 2002 rating decision, the RO assigned a 
100 percent rating, effective from October 4, 2002, for the 
year following total right knee replacement surgery, and a 30 
percent rating effective from December 1, 2003.  

The case was previously before the Board and was remanded in 
August 2004.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  By the period contemplated by this appeal prior to 
October 4, 2002, the veteran's right knee disability was 
manifested by meniscus deformity, constant pain, and frequent 
episodes of effusion and increased pain, but without 
recurrent subluxation or lateral instability.

3.  From December 1, 2003, the veteran's right knee 
disability, status post total knee replacement, has been 
manifested by stiffness, without residual weakness, pain, 
painful motion, significant limitation of motion, or 
recurrent subluxation or lateral instability.

4.  Residuals of the veteran's nasal fracture include septal 
deviation with partial bilateral nasal obstruction, without 
required hospital treatment or marked interference with 
employment.


CONCLUSIONS OF LAW

1.  During the period contemplated by this appeal prior to 
October 4, 2002, the veteran's right knee disability met the 
criteria for a 20 percent rating.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5258, 
5260, 5261 (2005).

2.  From December 1, 2003, the veteran's right knee 
disability status post total knee replacement does not meet 
the criteria for a disability rating in excess of 30 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5257, 5258, 5055, 5261, 5262 (2005).

3.  Residuals of the veteran's nasal fracture do not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.97, Diagnostic Code 6502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in January 
2001 effectively fulfills the requirements under the VCAA to 
notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  A 
subsequent VCAA letter in September 2004 reiterated 
information regarding the development of evidence and 
expressly directed the veteran to submit any pertinent 
records in his possession.  VA has also conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  The claims 
file contains service, private and VA medical records, 
including the reports of relevant VA medical examinations 
performed as recently as 2004.  The veteran had a meaningful 
opportunity to participate in the processing of his claim.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the case.

Rating for Right Knee Prior to October 4, 2002

The veteran's service medical records show treatment for a 
right knee injury, described as traumatic synovitis, 
sustained in November 1968.  The records show recurrent 
symptoms of pain and effusion.  The RO established service 
connection and a 10 percent rating for a right knee 
disability, effective from the veteran's September 1969 
separation from service.  The veteran reentered service and 
served from August 1971 to September 1983.  In a February 
1984 rating decision, the RO continued the 10 percent rating 
for the right knee disability, effective from the veteran's 
September 1983 separation from service.  In October 2000, the 
veteran submitted a claim for an increased rating for the 
right knee disability.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as increased 
symptoms on flare-ups, pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Prior to the October 2002 right knee replacement surgery, the 
RO evaluated the veteran's right knee disability under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257, for 
arthritis and instability.  Under Diagnostic Code 5010, 
arthritis is evaluated based on the limitation of motion of 
the affected joint.  If the limitation of motion is not 
compensable under the applicable rating code, a 10 percent 
rating may be assigned for each major joint.  Limitation of 
motion of the knee warrants a rating in excess of 10 percent 
if flexion is limited to 30 degrees or less, or if extension 
is limited to 15 degrees or more short of full extension.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Recurrent subluxation or lateral instability of the knee is 
rated at 10 percent if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The rating schedule also provides for a 20 percent rating for 
dislocation of the semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.

The claims file contains records of VA outpatient treatment 
of the veteran in 2000 through 2002.  In March 2000, he 
reported pain and swelling in the right knee.  X-rays of that 
knee showed degenerative joint disease.  The treating 
physician noted swelling and tenderness.  In April 2000, the 
veteran reported intermittent right knee pain.  In June 2000, 
he related having pain and buckling of his right knee.  A 
June 2000 MRI of the right knee showed effusion, osteophyte 
formation, absence of part of the lateral meniscus, and 
degenerative changes and a possible tear in the remaining 
part of the lateral meniscus.

In September 2000, the veteran reported ongoing, progressive 
right knee pain since a twisting injury in 1969.  He 
described constant dull, aching pain, with stabbing pain two 
or three times per day.  He stated that the knee would 
sometimes develop severe pain and swelling, such that he was 
unable to bear weight on the right leg.  He stated that such 
flare-ups had occurred about every other year from the early 
1980s, had increased to about yearly since 1994, and had 
occurred six times so far in 2000.  He related that the right 
knee had locked up on one occasion.  The examiner noted 
tenderness of the right knee.

On VA examination in November 2000, the veteran reported 
ongoing pain in his right knee since the injury during his 
first period of service.  In addition to chronic pain, he 
reported flare-ups of severe pain, with swelling and 
instability, usually occurring about once a year and lasting 
for about a day.  He related having had about six such flare-
ups in 2000, with the most recent having occurred in May 
2000.

On examination, there was tenderness over the right knee, and 
the gait was antalgic on the right.  The circumference of the 
right leg was 1/4 inch to one inch smaller the calf, knee, and 
thigh than the same points on the left leg.  X-rays showed 
osteoarthritis in the knee.  The knee had motion to 
95 degrees of active flexion, 106 degrees of passive flexion, 
and 0 degrees of extension, active and passive.  There was no 
evidence of weakness, fatigue, or lack of endurance with 
motion.  There was faint crepitus with motion.  There was no 
sign of laxity or instability.  The examiner estimated that 
the range of motion of the knee was limited an additional 15 
percent during flare-ups.  

In VA outpatient treatment in April 2001, the veteran 
reported constant right knee pain.  He indicated that he had 
to wear a knee brace in order to function.  The knee was 
tender, with a range of motion from 5 to 90 degrees.  There 
was no evidence of instability.

In January 2002, x-rays of the veteran's right knee showed 
marked degenerative arthritis.  In July 2002, the veteran 
wrote that during right knee "blow out" episodes he was 
unable to walk, and that recovery time following such 
episodes was increasing, such that he had missed a week of 
work on six occasions in the early months of 2000.  He 
indicated that he had to wear a brace on his right knee.  VA 
outpatient treatment notes from September 2002 reflect the 
veteran's report that his right knee pain awakened him at 
night.

For the period between the veteran's October 2000 claim for 
an increased rating and his October 2002 right knee 
replacement surgery.  The evidence does not show sufficient 
limitation of motion or instability to warrant a rating 
higher than 10 percent.  The June 2000 MRI, however, showed 
deformity of the meniscus and effusion into the knee.  In the 
2000 to 2002 period, the veteran reported constant and 
worsening right knee pain, with increasingly frequent and 
prolonged flare-ups of swelling and increased pain.  After 
considering the overall right knee disability during the 
period prior to the surgery which is subject to this appeal, 
the Board believes that the meniscus damage and the flare-ups 
reasonably approximate the criteria for a 20 percent rating 
under Diagnostic Code 5258.  

However, the medical evidence does not support a rating 
higher than 20 percent under any diagnostic code.  Range of 
motion was not limited to a degree to warrant a rating in 
excess of 20 percent, even when additional functional loss 
due to pain, weakness, fatigue and incoordination are 
considered.  Moreover, even factoring in the estimated 15% 
decrease in range of motion during flare-ups, the resulting 
limitation of motion would not limit flexion to 15 degrees or 
less, or limit extension to 20 degrees or more, so as to 
warrant a rating in excess of 20 percent under Codes 5260 or 
5261.  There is also no persuasive evidence of recurrent 
subluxation or lateral instability to warrant assignment of a 
separate rating under Code 5257.  In sum, a schedular rating 
of 20 percent, but no higher, is warranted for the period 
contemplated by this appeal prior to October 4, 2002.  

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  During the period preceding the October 2002 knee 
replacement surgery, the veteran did not require 
hospitalization for his right knee disability.  He has stated 
that flare-ups of right knee symptoms caused him to miss days 
from his employment as a corrections officer.  In the 2000 to 
2002 period, such interruptions were not of such great 
frequency and duration that interference with his employment 
can be said to have reached the level of marked.  The Board 
finds that the veteran's right knee disability picture is not 
exceptional, and that it is practical to apply the criteria 
of the regular rating schedule.  There is, therefore, not a 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating for the right 
knee disability during the pre-surgery period.

Rating for Right Knee from December 1, 2003

As noted above, the veteran had a total right knee 
replacement surgery on October 4, 2002.  The RO assigned a 
temporary 100 percent rating from the date of the surgery, 
and a 30 percent rating from December 1, 2003.  A 100 percent 
rating is to be assigned for one year following surgical 
replacement of a knee with a prosthetic joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  Thereafter, the minimum 
rating for the post-replacement joint is 30 percent.  A 60 
percent rating is assigned if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Intermediate degrees of residual 
weakness, pain, or limitation of motion may be rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  Id.  
(Diagnostic Code 5256 is for ankylosis of the knee, 
Diagnostic Code 5261 is for limitation of extension at the 
knee, and Diagnostic Code 5262 is for impairment of the tibia 
and fibula with knee disability).

On VA examination in January 2004, the examiner found that 
the only problem that the veteran had with his right knee was 
stiffness.  The veteran was not in ongoing treatment for the 
knee.  He did not use crutches, a cane, or a brace.  He 
reported no inflammatory arthritis, flare-ups, or 
subluxation.  He indicated that he was employed as a 
corrections officer.  Examination revealed a range of motion 
of 0 to 104 degrees.  The veteran's gait was normal.  The 
examiner found no pain, painful motion, edema, effusion, 
weakness, tenderness, or instability.

The 2004 examination does not show residual weakness, pain, 
painful motion, or limitation of motion that would warrant a 
rating in excess of the minimum rating of 30 percent for a 
prosthetically replaced knee.  There is no other evidence 
showing greater knee impairment from December 2003 forward.  
Thus, the preponderance of the evidence is against a rating 
in excess of 30 percent for the right knee from December 1, 
2003.  Since December 1, 2003, the veteran has not had 
inpatient treatment for his knee, and there is no evidence 
that the replaced right knee has markedly interfered with his 
employment.  The condition of the veteran's post-replacement 
right knee fits within the rating schedule criteria, and it 
is not necessary to refer the issue of the post-surgical 
rating to the appropriate official for consideration of an 
extraschedular rating.

Rating for Residuals of a Nasal Fracture

A radiographic report from March 1968 documents that the 
veteran had reported trauma to the nose, and had been found 
to have a comminuted non-displaced fracture of the nose.  The 
RO established service connection for residuals of the nasal 
fracture effective from the veteran's 1969 separation from 
his first period of service.  The RO assigned a 0 percent 
rating.

In October 2000, the veteran requested an increased rating 
for his service-connected upper respiratory condition.  In an 
October 2001 rating decision, the RO increased the rating for 
residuals of a nasal fracture from 0 percent to 10 percent.  
The veteran appealed for a higher rating.  

VA medical records include references to the condition of the 
veteran's respiratory system and lungs.  On some occasions, 
the veteran has reported shortness of breath.  An April 2000 
chest x-ray showed evidence of minimal chronic obstructive 
pulmonary disease (COPD).  In September 2000, the results of 
pulmonary function tests (PFTs) were within normal limits.  
In a December 2002 rating decision, the RO denied service 
connection for COPD.  The RO found that the veteran's COPD 
was not related to his service-connected nasal fracture.  The 
veteran did not file a notice of disagreement with the 
December 2002 rating decision.  The issue presently on appeal 
before the Board, then, is entitlement to an increased rating 
for disability residual to the 1968 nasal fracture.  Service 
connection of or evaluation for COPD or other lung disorder 
is not at issue.

Medical examinations show that the veteran has a deviated 
nasal septum.  Under the rating schedule, traumatic deviation 
of the septum warrants a 10 percent rating if there is 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.  

In a November 2000 VA examination of the nose, sinuses, 
larynx, and pharynx, the veteran stated that since service he 
had experienced problems breathing through his nose and 
crusting in his right nostril.  He did not report having 
significant purulent discharge.  He stated that he had two or 
three episodes of sinusitis per year.  He reported no history 
of significant treatment for sinusitis or nasal obstruction.

The examiner noted a significant leftward septal deviation, 
obstructing 80 percent of the left nasal airway.  The left 
airway had serous drainage.  The turbinates were enlarged, 
and the septum touched the inferior turbinate.  On the right 
side, there was a large cavity on the anterior septum.  The 
turbinates were enlarged, and there was 50 to 60 percent 
obstruction of the right nasal airway.  There was some 
sanguinous crusting on the cavity of the right septum.  There 
was no tenderness or purulent discharge.  The examiner's 
diagnoses were deviated nasal septum and turbinate 
hypertrophy.

On VA ear, nose, and throat examination in September 2004, 
the veteran stated that he had a deviated septum, which he 
attributed to an injury that had occurred when he was six 
years old.  The examiner indicated in the examination report 
that there was no history of a nasal fracture while in 
service.  The veteran reported a ten to fifteen year history 
of sinus infections occurring every two to three years.  He 
indicated that the sinus infections were accompanied by 
facial pain and pressure behind the eyes, nose, and back of 
head.  He reported that with sinus infections he had two to 
fours days of incapacitation including bedrest.  He stated 
that the infections were treated with antibiotics.  
He indicated that at the time of the examination he could 
breathe through his nose acceptably fairly normally.  He 
stated that he had purulent discharge when he had a sinus 
infection, but none at the time of the examination.

Examination revealed a septum deviated severely to the left, 
and nasal obstruction of 85 percent on the left and 50 
percent on the right.  There was no tenderness, purulent 
discharge, or crusting.  A CT scan of the sinuses showed 
deviation of the septum, with no significant mucosal 
abutment.  The sinuses were aerated throughout.  The examiner 
stated that the recurrent sinus infections did not seem to be 
related to the deviated nasal septum and nasal trauma.

In the September 2004 VA examination report, the examiner 
indicated that the veteran reported that his deviated nasal 
septum was incurred prior to service.  The examiner also 
indicated that there was no history of a nasal fracture in 
service.  The deviated septum or other nasal disorder was 
noted when the veteran was examined in 1967 for entry into 
service.  The nasal fracture in service is documented by a 
1968 radiology report.  The Board finds that that the veteran 
sustained a nasal fracture during service.  The Board also 
accepts that the deviated nasal septum is a residual of the 
nasal fracture during service.

The veteran's nasal obstruction meets the criteria for a 10 
percent rating under Diagnostic Code 6502.  The rating 
schedule does not provide for a rating higher than 10 percent 
for a deviated septum.  Thus, a higher rating may not be 
awarded, except under the procedures under 38 C.F.R. 
§ 3.321(b)(1) for considering an extraschedular rating.

The veteran has not required hospitalizations for his 
deviated septum and nasal disability residual to nasal 
fracture.  Any impairment due to that disability has not been 
shown to markedly interfere with his employment. The 
veteran's disability residual to nasal fracture does not have 
exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the nasal fracture rating issue to the 
appropriate official for consideration of an extraschedular 
rating.




ORDER

Entitlement to a 20 percent disability rating (but no higher) 
for degenerative arthritis of the right knee, for the period 
contemplated by this appeal prior to October 4, 2002, is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for right knee disability status post total knee replacement, 
from December 1, 2003, is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a nasal fracture is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


